REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 6/8/2022.

Terminal Disclaimer
The terminal disclaimer filed on 6/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10875762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 17, the closest prior art are US 9714081of Hall, III et al, US 20150277219 of Gwin et al, US 20050231692 of Sun et al, US 20050174635 of Bruegl et al and US 515772 of Kahn et al.

Regarding Claims 1 and 17, Hall, III teaches an addressable display system configured for use in a mounting adapter configured to mount a personal electronic device (PED) on an aircraft, the display system; configured to capture an image of the PED display for transmission to a server that transmitted data for display on the PED display for performing an integrity check of the displayed data. Gwin teaches a transparent surface configured to overlay the display surface of a PED when the PED is mounted in the mounting adapter, the transparent surface including a region that occupies a substantial portion of the transparent surface. Sun teaches a MEMS (microelectromechanical systems) module mounted on the mounting adapter, trained on a display screen, and controllable to write desired symbology for annunciation. Bruegl teaches the transparent surface that is uniformly coated with one or more coating layers that when activated with a select excitation wavelength are configured to emit visible light to annunciate a message; a lighting source mounted on the mounting adapter and configured to provide light in the excitation wavelength when activated to illuminate the transparent surface; controllable to write desired symbology for annunciation using the select excitation wavelength on the one or more coating layers at different addressable locations on the transparent surface. Kahn teaches a display and automated test for the display.

But none of them teaches that wherein the addressable display system is configured to activate the lighting source and cause the MEMS module to direct the select excitation wavelength to different addressable locations to write the desired symbology on the coating layer to annunciate a message indicating a problem with the image displayed on the PED.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an addressable display system/method comprising:
wherein the addressable display system is configured to activate the lighting source and cause the MEMS module to direct the select excitation wavelength to different addressable locations to write the desired symbology on the coating layer to annunciate a message indicating a problem with the image displayed on the PED,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-16 are also allowed due to their dependence on claim 1.
Claims 18-20 are also allowed due to their dependence on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872